Opinion by
Mr. Justice Stewart,
In the opinion just handed down in the case of the appeal of Edith S. Kelley, executrix of the will of John G. Kelley, deceased, to No. 16, January, 1916, it is held that the legal representative of E. W. Kelley has no claim upon the fund in court. The present appeal by the administrator complains that the allowance of interest was insufficient. Inasmuch as it has been decided that the representative is without standing, this appeal must be dismissed and it is accordingly so ordered.